Citation Nr: 0601192	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-01 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for 
chorioretinitis.

2.  Entitlement to service connection for generalized anxiety 
disorder, claimed as secondary to service-connected 
chorioretinitis.

3.  Entitlement to service connection for headaches, claimed 
as secondary to service-connected chorioretinitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1969 to August 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The Board notes that the February 2002 rating decision also 
denied the veteran's claim of entitlement to a total 
disability rating based on individual unemployability (TDIU).  
When the veteran filed his notice of disagreement in May 
2002, he indicated it addressed all of the denied claims.  
However, in his January 2003 substantive appeal (VA Form 9), 
the veteran indicated specifically that he did not wish to 
continue his claim for TDIU.  Therefore, the Board finds that 
this claim is withdrawn, and this decision will be confined 
to the issues as set forth above.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
shows the veteran's visual acuity as no worse than 20/20 in 
one eye and 20/25 in the other eye, and that he has no 
sequelae of chorioretinitis.

2.  The competent and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
generalized anxiety disorder is related to the veteran's 
service-connected chorioretinitis, or directly to his active 
military service.

3.  The competent and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
headache disorder is related to the veteran's service-
connected chorioretinitis or directly to his active military 
service, or that it was permanently aggravated therein.



CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
chorioretinitis are not met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.7, 4.10, 4.20, 4.27, 4.84a, 
Diagnostic Codes 6006, 6079 (2005).

2. Generalized anxiety disorder was not incurred in or 
aggravated by service, nor may it be shown to be secondary to 
service-connected chorioretinitis.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 (2005).

3.  Headaches were not incurred in or aggravated by service, 
nor may they be shown to be secondary to service-connected 
chorioretinitis.  38 U.S.C.A. §§ 1110, 1153 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.306, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service records show that upon entry into the 
military, he reported a history of frequent or severe 
headaches.  Upon separation in March 1970, his psychiatric 
and neurologic examinations were normal.  He reported no 
history of depression, excessive worry, or nervous trouble of 
any sort.  He again reported a history of frequent or severe 
headaches.

The veteran's Separation Document (DD Form 214) shows he was 
permanently retired by reason of physical disability and was 
given a 50 percent disability.

A September 1970 rating decision shows that, just after his 
discharge, the veteran was awarded service connection for 
chorioretinitis and assigned a 50 percent disability rating.

In October 1971, the veteran's disability rating was reduced 
to zero.

In November 2001, the veteran underwent VA eye examination.  
Visual acuity, with correction, was 20/20 in each eye.  The 
diagnoses were refractive error; a history of 
chorioretinitis, no sequelae; and meibomian gland 
dysfunction.

In December 2001, the veteran underwent VA neurological 
examination.  His claims file was not available for review.  
The veteran reported onset of headaches in the 1980s, but 
they had been more prominent over the past two years.  He had 
been unemployed since his last job in 2000.  He had a few-
year history of anxiety disorder, which was worse lately as a 
result of difficulties obtaining work.  Since his diagnosis 
of chorioretinitis, the veteran had intermittent complaints 
related to his vision, including a history of floaters.  He 
reported working in a paper mill for eighteen years until 
2000.

The impression was headaches, probably of the tension type.  
However, the examiner could not exclude a migraine component.  
He noted that the veteran's recent aggravation of headaches 
was associated with an increase in anxiety disorder and sleep 
disturbances.  He opined that it was not likely that the 
headaches were related to the veteran's service-connected 
chorioretinitis.

Also in December 2001, the veteran underwent VA mental 
disorders examination.  His claims file was reviewed.  The 
veteran was concerned and discouraged because he was not 
working.  He was not employed since November 2000 when the 
paper mill where he worked for eighteen years closed.  The 
veteran could not explain why he had not found employment 
since then.  The examiner conferred with the physician that 
examined the veteran's eyes.  There was no evidence now of 
the chorioretinitis the veteran had in service.  He had a 
refractive error, but it was correctable to 20/20.  As far as 
the ophthalmologist could tell, the veteran did not have any 
problems with his eyes that would prevent his employment.

The veteran reported that he was told he could not be hired 
because of his eyes.  He complained that sometimes he saw 
double or could not see things.  The veteran reported his 
eyes were intolerant of welding work, but there was nothing 
in his medical records to corroborate this.  Additionally, 
the veteran reported he could not be hired because of his 
eyes, but there were no medical records to support this.

The veteran reported he was currently looking for work.  The 
diagnosis was adjustment disorder with mixed emotional 
features, secondary to his job layoff.  The veteran reported 
that if he found a job where he earned his previous salary, 
he would have no psychiatric problems.

In a March 2002 private treatment record, Dr. S indicated 
that the veteran complained of headaches and a history of eye 
problems.  His headaches were worse recently.  He complained 
of blurred vision in each eye.

In a January 2003 written statement included with his 
substantive appeal, the veteran indicated that every time he 
applied for a job, the potential employer would ask to see 
his DD Form 214 and then would not hire him based on the 
indication that he was 50 percent disabled when he separated 
from the military.  He also stated that he never had 
headaches until he had the problem with his eyes and that he 
reported this to military personnel at the time.

In March 2003, the veteran underwent VA mental disorders 
examination.  The claims file was not available for review.  
The veteran reported that he was angry because he felt that 
he had been unable to maintain employment due to eye 
problems.  He had five different jobs since his last VA 
examination.  He had worked in an automotive shop since 
November 2002.  The veteran was irritable because he did not 
have enough income and because of perceived problems with his 
eyes.

The diagnoses were anxiety disorder not otherwise specified 
and depressive disorder not otherwise specified.  As far as 
the examiner was able to ascertain, the veteran's depression 
and anxiety appeared to be related to his perceived headaches 
and visual problems.  If these problems were service-
connected, the anxiety and depression should also be service 
connected.

Also in March 2003, the veteran underwent VA eye examination.  
He reported occasional blurred vision over the past 30 years.  
Examination revealed visual acuity at a distance in the right 
eye was 20/20 and in the left eye was 20/25.  The examiner 
concluded that the veteran had no evidence of active ocular 
disease.  The examiner did not think there was any relation 
between the veteran's headaches or anxiety and his 
chorioretinitis.

In April 2003, the veteran underwent VA neurological 
examination.  The claims folder was not available for review.  
He reported headaches since 1970.  He said they were 
sometimes associated with blurred vision.  They increased in 
severity and during over the years.  He currently worked full 
time as a manager of an automotive store.  Working in front 
of a computer for long hours enhanced the headache frequency.  
He had to take no time off in the previous six months because 
of his headaches.

The impression was migraine headaches, moderate to severe; 
and a history of tuberculosis chorioretinitis with no 
sequelae.  The examiner opined that the veteran's current 
headache description was consistent with migraine headaches 
associated with visual phenomenon.  The headaches did not 
appear to be related to his previous history of 
chorioretinitis.

In a June 2003 written statement, the veteran indicated his 
work history.  He noted that he was unemployed in 1970-1972, 
1980-1982, and 2000-2002.

In a September 2003 written statement, the veteran contends 
that his claims file should be made available for every VA 
examination and that any examination that is conducted 
without his claims file present is incomplete.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the RO issued the initial rating decision 
in February 2002 and furnished the veteran a letter 
consistent with the VCAA in December 2003.  Therefore, he 
received notice after the initial adjudication of his claim 
by the AOJ.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

In a December 2003 letter, the RO informed the appellant of 
its duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  In 
addition, the appellant was advised, by virtue of a detailed 
September 2002 statement of the case (SOC) and May 2003 and 
October 2005 supplemental statements of the case (SSOCs) 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claims.  We therefore believe that appropriate notice has 
been given in this case.  Further, the claims file reflects 
that the May 2003 SSOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2005).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Increased Rating - Eyes

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2005).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2005).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2005).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

The veteran's service-connected eye disability is evaluated 
under DC 6006-6079.  Hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the specific basis for 
the evaluation assigned.  The additional code is shown after 
a hyphen.  38 C.F.R. § 4.27.  The diagnostic criteria 
pertinent to diseases of the eye (38 C.F.R. § 4.84a, 
Diagnostic Codes 6000 through 6035) do not specifically set 
forth rating criteria pertinent to retinopathy.  The severity 
of retinopathy can be ascertained, however, as analogous to 
impairment of central visual acuity (DCs 6061 through 6079); 
see 38 C.F.R. § 4.20 (2005).

According to Diagnostic Code 6000, ratings for unhealed eye 
injuries and other diseases of the eyes listed in DCs 6000 
through 6009 (uveitis, keratitis, scleritis, iritis, 
cyclitis, choroiditis, retinitis, recent intra-ocular 
hemorrhage, and detachment of the retina) are to be rated 
from 10 to 100 percent under the criteria for impairment of 
visual acuity or field loss, pain, rest-requirements or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology, with 10 
percent being the minimum rating during active pathology.

Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75 
(2005).  Combined ratings for disabilities of the same eye 
should not exceed the amount for total loss of vision of that 
eye unless there is an enucleation or a serious cosmetic 
defect added to the total loss of vision.  38 C.F.R. § 4.80 
(2005).  VA law permits compensation for a combination of 
service-connected and non-service-connected disabilities, 
including blindness in one eye as a result of service-
connected disability and blindness in the other eye as a 
result of non-service-connected disability, as if both 
disabilities were service-connected, provided that the non-
service-connected disability is not the result of the 
veteran's own willful misconduct.  38 C.F.R. § 3.383(a) 
(2005).

Vision defect in one eye will be considered 10 percent 
disabling if visual acuity is 20/100 in one eye and 20/40 in 
the other eye, 20/70 in one eye and 20/40 in the other eye, 
20/50 in one eye and 20/40 in the other eye, or when visual 
acuity is 20/50 in both eyes, under 38 C.F.R. § 4.84a, DC 
6079.

Evaluating these criteria with the medical evidence 
referenced above, the Board finds that the evidence of record 
has never demonstrated that the veteran's service-connection 
chorioretinitis resulted in visual acuity bad enough to 
warrant a compensable disability evaluation.  Specifically, 
the veteran's visual acuity has never been shown to have been 
worse than 20/25, which findings result in a noncompensable 
evaluation.  None of the medical evidence associated with the 
veteran's claims file shows that examination has ever 
resulted in visual acuity worse than 20/25.  Therefore, an 
increased rating is not warranted.

The Board notes that there are several other diagnostic codes 
that provide for compensable ratings for diseases of the 
eyes.  However, the veteran has never been diagnosed with 
another disease of the eye that is related to his military 
service.  Furthermore, his chorioretinitis has repeatedly 
been shown to have no sequelae.  Both examiners have 
concluded that the veteran no longer has any symptoms or 
residuals of his service-connected disability.  Therefore, a 
compensable rating is not warranted under any other 
diagnostic code.

Finally, the veteran has contended that his examinations are 
incomplete because his claims folder was not provided to the 
examiners for review prior to his examination.  However, with 
regard to this claim for an increased rating, the Board finds 
that a review of the claims file was unimportant since it is 
the veteran's present level of disability that is at issue.  
Service connection was already assigned for this disability 
just after the veteran's separation from service.  The 
examiner did not need to review his claims file or the 
veteran's medical history in order to determine his current 
level of disability.  Therefore, we find that an additional 
examination for a review of the claims file is unnecessary.

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for a compensable rating for 
the veteran's chorioretinitis, the benefit-of-the-doubt 
doctrine is inapplicable, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

C.  Service Connection Claims

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. at 
144; Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  This 
principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000) (to the same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

In addition, service connection is warranted for a disability 
which is aggravated by, proximately due to, or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310.  
Any additional impairment of earning capacity resulting from 
a service-connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, also 
warrants compensation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  When service connection is thus established for a 
secondary condition, the secondary condition is considered a 
part of the original condition.  Id.

1.  Anxiety Disorder

The veteran has contended that he currently suffers from 
generalized anxiety disorder that is related to his service-
connected chorioretinitis.  He has stated that his anxiety 
disorder and depression are directly related to his inability 
to obtain a job.  He then contends that he is unable to get a 
job because of his eye problems and because his DD Form 214 
shows that he was given a 50 percent disability upon his 
discharge from service.  The veteran stated that potential 
employers ask to see his DD Form 214, and then do not hire 
him because of his disability upon separation.

A review of the veteran's DD Form 214 reveals that it does 
show that he had a 50 percent disability, as determined by 
the military, upon separation.  However, the veteran has 
provided no evidence that this is the reason he has been 
unable to retain employment.  He has presented no statements 
from potential employers informing him that they did not hire 
him because he had a 50 percent disability rating upon 
discharge in August 1970.  The veteran has only stated that 
he believes this is the reason he has not been able to secure 
employment.

In addition, the veteran's employment history has shown that 
he held the same job for eighteen years until November 2000.  
Prior to that, he also held the same job for seven years.  
Since he was laid off in November 2000, the veteran has 
reported having trouble getting a job.  However, his latest 
VA examination has shown that he was employed at an 
automotive store for the past five months.

Finally, the veteran underwent two VA mental disorders 
examinations.  The December 2001 examination report showed a 
diagnosis of adjustment disorder with mixed emotional 
features, secondary to his job layoff.  The examiner 
indicated that the veteran stated that if he could find a job 
that paid him his previous salary, he would have no 
psychiatric problems.    The March 2003 examination report 
shows diagnoses of anxiety disorder and depressive disorder.  
The examiner opined that she believed the veteran's 
depression and anxiety were related to his perceived 
headaches and visual problems.  If those problems were 
service connected, his depression and anxiety should be as 
well.

However, while the veteran is service connection for 
chorioretinitis, as indicated above, this disability has no 
current symptoms, there is no competent evidence of any 
sequelae, and it is now rated at 0 percent (noncompensable).  
Therefore, the veteran's anxiety and depression are secondary 
to his perceived visual problems, not his actual visual 
problems, since his vision has always been shown to be either 
20/20 or 20/25.  Therefore, service connection for anxiety 
disorder, secondary to the veteran's service-connected 
chorioretinitis is not warranted.

The Board notes that the veteran has contended that he should 
be afforded an additional VA examination because his claims 
file was not present and reviewed prior to his examinations.  
However, the December 2001 VA examination does indicate that 
the veteran's claims file was reviewed prior to that 
examination.  In contrast, the March 2003 VA examination 
report shows that the veteran's claims file was not present 
or reviewed.

With regard to the veteran's assertions, the Board emphasizes 
that the veteran's claim is based upon secondary service 
connection.  The veteran claims that his anxiety disorder is 
secondary to his service-connected chorioretinitis.  
Therefore, a review of his claims file, and specifically his 
service medical records, is unnecessary, since his claim is 
not based on a finding that his anxiety disorder actually 
began in service.  His claim is based on a current finding 
that his anxiety disorder is due to his chorioretinitis.  
Therefore, a review of the veteran's claims file is 
unnecessary for an examiner to render an opinion as to this 
matter.

Furthermore, in evaluating the veteran's claim, the Board 
will also consider his claim on a direct basis for anxiety 
disorder.  However, a review of the veteran's service medical 
records shows no evidence of complaints for, or diagnoses of, 
anxiety disorder or any mental disease.  In addition, there 
is no medical evidence of record showing any treatment for 
the veteran's anxiety disorder.  The only evidence of any 
mental disorder is the two VA examinations the veteran was 
afforded during the course of this appeal.  Therefore, 
service connection also is not warranted on a direct basis.

The Board recognizes that the veteran believes that his 
anxiety disorder is secondary to his service-connected 
chorioretinitis.  The veteran's sincerity is not in question.  
However, while the veteran is certainly capable of providing 
evidence of symptomatology, a layperson is generally not 
capable of opining on matters requiring medical knowledge, 
such as the degree of disability produced by the symptoms or 
the condition causing the symptoms.  See Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Espiritu v. Derwinski, 2 Vet. App. at 494 (1992).  
See also Routen, supra; Harvey v. Brown, 6 Vet. App. 390, 
393-94 (1994).

Consequently, as the evidence preponderates against the claim 
for service connection for anxiety disorder, the benefit-of-
the-doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

2.  Headaches

The veteran has contended that his headaches are secondary to 
his service-connected chorioretinitis.  He has stated that 
they started in 1970 just after his separation from service 
and after his chorioretinitis had resolved.  The veteran 
reported that they have become more frequent over the years.

With regard to whether his headaches are related to his 
service-connected disability, the Board notes that, as found 
above, the veteran's chorioretinitis is rated at the 
noncompensable level, and has been so rated since January 
1972.  No examiner or private physician has found the 
veteran's corrected visual acuity to be worse than 20/25.  In 
an attempt to help the veteran develop his claim, the RO 
afforded him two neurological examinations, in December 2001 
and April 2003.

The December 2001 VA examiner related the veteran's 
headaches, and particularly their increase in number and 
severity, to his anxiety disorder and sleep disturbance.  The 
examiner specifically opined that it was not likely that the 
headaches were related to the veteran's chorioretinitis.  
Furthermore, the April 2003 VA examiner opined that the 
veteran's headaches did not appear to be related to his 
chorioretinitis.  Instead, they appeared to be migraine-type 
headaches with associated visual phenomena.

Based on the two opinions of record, the Board cannot find 
that the veteran's headaches are secondary to his 
chorioretinitis.  In particular, we note that there is no 
medical opinion of record that links the two disorders, and 
there are two specific opinions that show the two are not 
related.

With regard to whether the veteran's headaches can be 
directly service connected to his active duty, we note that, 
upon his entry into service, the veteran reported a history 
of headaches.  Upon separation, the veteran also reported a 
history of headaches.  However, his service medical records 
are silent for any treatment or complaints of any headaches.

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a preexisting condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

Without making a determination as to whether the veteran was 
sound upon entering service, we will evaluate his claim as to 
whether his headaches were aggravated during service.  The 
Board finds, however, that the veteran's headaches, assuming, 
as he asserted, that they did exist prior to his military 
service, were not permanently worsened therein.  As stated 
above, there is no evidence of treatment in service, and 
there is no evidence of treatment after service until 2002.  
Therefore, there is no evidence of aggravation, and service 
connection cannot be granted.

Again, the Board recognizes the veteran's contention that his 
claims file was not reviewed prior to either of his VA 
examinations.  However, as noted above, the veteran has 
claimed his headaches as a secondary condition and not as 
directly due to his service.  Therefore, it is not necessary 
for the VA examiner to review his service medical records.  
In addition, even if the examiner had reviewed his claims 
file and his service medical records, such review would have 
shown that the veteran was never treated for headaches in 
service, and that there was no treatment evidence associated 
with the claims file until 2002.  Therefore, the Board finds 
that another examination is not warranted.

The Board recognizes that the veteran believes that his 
headaches are secondary to his service-connected 
chorioretinitis.  As above, we have no reason to doubt his 
sincerity.  However, while the veteran is certainly capable 
of providing evidence of symptomatology, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge, such as the degree of disability produced by the 
symptoms or the condition causing the symptoms.  See 
Robinette; Heuer; Espiritu; Routen; supra.

Consequently, as the evidence preponderates against the claim 
for service connection for headaches, the benefit-of-the-
doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

ORDER

A compensable evaluation for chorioretinitis is denied.

Service connection for generalized anxiety disorder, claimed 
as secondary to service-connected chorioretinitis, is denied.

Service connection for headaches, claimed as secondary to 
service-connected chorioretinitis, is denied.




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


